Case 16-40505        Doc 40    Filed 10/11/18 Entered 10/11/18 09:11:13            Main Document
                                             Pg 1 of 15


                              UNITED STATES BANKRUPTCY COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION


 In Re:                                            )
                                                   )
 LAURA INEZ RICHARD,                               )   Case No. 16-42080-659
                                                   )   Chapter 13
                                                   )
                              Debtor.              )


                                              ORDER

          The matters before the Court are Notice of Hearing and Trustee’s Motion for Order Directing

 Upright Law to Disgorge Attorney Fees and Directing that the Trustee Pay Attorney Fees to Michael

 Doyel, Response to Trustee’s Motion for Order Directing Upright Law to Disgorge Attorney Fees

 and Directing that the Trustee Pay Attorney Fees to Michael Doyel, Joint Stipulation of Facts in

 Consolidated Cases, Summary of Trustee’s Legal Position in Supporting of Trustee’s Motion for

 Order Directing Upright Law to Disgorge Attorney Fees and Directing that the Trustee Pay Attorney

 Fees to Local Attorneys Michael Doyel, John Caraker & Andrew Magdy, and Consolidated

 Response to Summary of Trustee’s Legal Position in Support of Trustee’s Motions for Order

 Directing Upright Law to Disgorge Attorney Fees and Directing that Trustee Pay Attorney Fees to

 Local Attorneys Michael Doyel, John Caraker & Andrew Magdy. A hearing was held on August 9,

 2016, which was continued to October 6, 2016 and then to November 14, 2016. The matter was

 then taken under submission. Upon a consideration of the record as a whole, the Court makes the

 following FINDINGS OF FACT:

          The Trustee filed Notice of Hearing and Trustee’s Motion for Order Directing Upright Law

 to Disgorge Attorney Fees and Directing that the Trustee Pay Attorney Fees to Michael Doyel in

 the above-referenced case. Upright Law LLC filed Motion to Upright Law LLC to Consolidate Cases

 seeking to consolidate this case with five other cases in which the Trustee had filed substantially

 identical motions which raised the same factual and legal issues for purposes of resolving the
Case 16-40505       Doc 40     Filed 10/11/18 Entered 10/11/18 09:11:13              Main Document
                                             Pg 2 of 15


 Trustee’s motions. The Court entered an Order granting Motion of Upright Law LLC to Consolidate

 Cases and consolidated:

        Trustee’s Motion for Order Directing Upright Law to Disgorge Attorney Fees and Directing

 that the Trustee Pay Attorney Fees to Michael Doyle filed in Case No. 16-42080-659

        Trustee’s Motion for Order Directing Upright Law to Disgorge Attorney Fees and Directing

 that the Trustee Pay Attorney Fees to John Caraker filed in Case No. 16-42840-399

        Trustee’s Motion for Order Directing Upright Law to Disgorge Attorney Fees and Directing

 that the Trustee Pay Attorney Fees to John Caraker filed in Case No. 16-43227-659

        Trustee’s Motion for Order Directing Upright Law to Disgorge Attorney Fees and Directing

 that the Trustee Pay Attorney Fees to Andrew Magdy filed in Case No. 16-20099-705

        Trustee’s Motion for Order Directing Upright Law to Disgorge Attorney Fees and Directing

 that the Trustee Pay Attorney Fees to Andrew Magdy filed in Case No. 16-10094-399

        Trustee’s Motion for Order Directing Upright Law to Disgorge Attorney Fees and Directing

 that the Trustee Pay Attorney Fees to Andrew Magdy filed in Case No. 16-40505-399 (hereinafter

 collectively “Consolidated Cases”).

        The parties stipulated to the following facts in the Joint Stipulation of Facts in Consolidated

 Cases (hereinafter “Joint Stipulation of Facts”). Law Solutions Chicago LLC is an Illinois limited

 liability company, registered in Missouri as a foreign limited liability company with the authority to

 engage in commerce in Missouri. Joint Stipulation of Facts, ¶1. Law Solutions Chicago LLC is

 doing business in Missouri under the registered name Upright Law LLC (hereinafter “Upright Law”).

 Joint Stipulation of Facts, ¶2. Upright Law is headquartered in Chicago, Illinois (hereinafter “Home

 Office”). Joint Stipulation of Facts, ¶3. Upright Law has three general partners and 300 limited

 partners. Joint Stipulation of Facts, ¶5. Kevin Chern is the managing partner of Upright Law. Joint

 Stipulation of Facts, ¶4. All of the partners in Upright Law are attorneys. Joint Stipulation of Facts,




                                                   -2-
Case 16-40505      Doc 40     Filed 10/11/18 Entered 10/11/18 09:11:13             Main Document
                                            Pg 3 of 15


 ¶6. All of the partners in Upright Law are required to and have executed a Partnership Agreement

 with Upright Law. Joint Stipulation of Facts, ¶7.

        Michael E. Doyel (hereinafter “Mr. Doyel”) is a partner in Upright Law. Joint Stipulation of

 Facts, ¶8. Mr. Doyel executed a partnership agreement with Law Solutions Chicago LLC on April

 24, 2014 (hereinafter “Doyel Partnership Agreement”). Under the Doyel Partnership Agreement,

 Mr. Doyel is a non-equity, non-voting member of Law Solutions Chicago LLC. Joint Stipulation of

 Facts, ¶10. Within the Doyel Partnership Agreement, both Mr. Doyel and Upright Law acknowledge

 that Mr. Doyel may engage in outside interests, including the practice of law individually or in

 connection with another firm or entity. Joint Stipulation of Facts, ¶11. Mr. Doyel also operates the

 Law Office of Michael E. Doyel, LLC in St. Louis, Missouri, where he practices law unaffiliated with

 Upright Law. Joint Stipulation of Facts, ¶12.

        John Caraker (hereinafter “Mr. Caraker”) is also a partner in Upright Law. Joint Stipulation

 of Facts, ¶13. Mr. Caraker executed a partnership agreement with Law Solutions Chicago LLC on

 March 10, 2015 (hereinafter “Caraker Partnership Agreement”). Joint Stipulation of Facts, ¶14.

 Under the Caraker Partnership Agreement, Mr. Caraker is a non-equity, non-voting member of Law

 Solutions Chicago LLC. Joint Stipulation of Facts, ¶15. Within the Caraker Partnership Agreement,

 both Mr. Caraker and Upright Law acknowledge that Mr. Caraker may engage in outside interests,

 including the practice of law individually or in connection with another firm or entity. Joint

 Stipulation of Facts, ¶16. Mr. Caraker also operates John C. Caraker P.C. in St. Louis, Missouri,

 where he practices law unaffiliated with Upright Law. Joint Stipulation of Facts, ¶17.

        Andrew Magdy (hereinafter “Mr. Magdy”) is a partner in UpRight Law. Joint Stipulation of

 Facts, ¶18. Mr. Magdy executed a partnership agreement with Law Solutions Chicago LLC on

 September 12, 2015 (hereinafter “Magdy Partnership Agreement”). Joint Stipulation of Facts, ¶19.

 Under the Magdy Partnership Agreement, Mr. Magdy is a non-equity, non-voting member of Law

 Solutions Chicago LLC. Joint Stipulation of Facts, ¶20. Within the Magdy Partnership Agreement,

                                                 -3-
Case 16-40505        Doc 40     Filed 10/11/18 Entered 10/11/18 09:11:13                Main Document
                                              Pg 4 of 15


 both Mr. Magdy and Upright Law acknowledge that Mr. Magdy may engage in outside interests,

 including the practice of law individually or in connection with another firm or entity. Joint Stipulation

 of Facts, ¶21. Mr. Magdy also operates The Law Office of Andrew Magdy, LLC in St. Louis, where

 he practices law unaffiliated with Upright Law. Joint Stipulation of Facts, ¶22.

         The Doyel Partnership Agreement, the Caraker Partnership Agreement, and the Magdy

 Partnership Agreement (hereinafter collectively “Partnership Agreements”) are identical in form and

 substance. Joint Stipulation of Facts, ¶23. The Partnership Agreements provide for the allocation

 of duties and responsibilities between Upright Law and its attorneys on behalf of their clients.

 Under the terms of the Partnership Agreements, Upright Law, through its Home Office, performs

 the following duties:

             ·   Serves as the initial contact for new client calls;
             ·   Schedules and confirms retention appointments;
             ·   Prepares intake forms and other agreements related to the retention meeting;
             ·   Fields calls from clients, creditors, and opposing counsel;
             ·   Collects and processes client payments;
             ·   Refers client inquiries, and opposing counsel or creditor calls Upright attorneys;
             ·   Provides staff attorneys or legal professionals to assist with certain legal inquiries
                 that are not state specific;
             ·   Obtains legal malpractice insurance for losses related to the cases in which its
                 attorneys provide representation;
             ·   Makes regular fee distributions to its attorneys; and
             ·   Provides regular accountings to its attorneys.

 Joint Stipulation of Facts, ¶25.

         In addition to Upright Law’s duties and responsibilities, Upright Law also provides the

 following services for its attorneys:

             ·   Prepares and distributes annual IRS Schedule 1065 K-1 partner distribution tax
                 forms, reporting patterns distributions made in the prior year;
             ·   Purchases and delivers business cards reflecting its attorneys relationship with
                 Upright Law;
             ·   Procures and licenses case management software that its attorneys use to
                 track activities on Upright Law cases;
             ·   Licenses bankruptcy petition preparation software, installed on Upright Law’s
                 servers and accessed remotely by its attorneys to prepare Upright Law cases;
             ·   Hosts partnership meetings via virtual meeting room at least once every sixty
                 (60) days;

                                                    -4-
Case 16-40505       Doc 40     Filed 10/11/18 Entered 10/11/18 09:11:13             Main Document
                                             Pg 5 of 15


            ·   Hosts an annual partnership meeting; and
            ·   Handles various administrative functions for its attorneys, such as: fielding
                administrative questions from clients, performing all accounting functions, collecting
                fees from clients, handling creditor verification calls, purchasing advertising for
                Upright Law, marketing Upright Law’s services, responding to consumer inquiries
                for legal services, hiring and employing Upright Law employees, training Upright
                Law employees, managing Upright Law employees, providing human resources
                management and benefits, managing Upright Law’s finances and other administra-
                tive functions.

 Joint Stipulation of Facts, ¶26.

        Under the terms of the Partnership Agreements, the duties and responsibilities of its
 attorneys include:

            ·   Notifying clients acquired by Upright Law and third parties of its attorneys
                relationship with Upright Law;
            ·   Notifying Upright Law whether there is an existing or potential conflict of interest in
                client representation;
            ·   Availability for new client consultations on a weekly basis and coordinating with
                Upright Law to schedule same;
            ·   Sharing all work product generated by its attorneys with clients obtained by Upright
                Law, including bankruptcy petitions, schedules, Chapter 13 plans, court pleadings,
                motions and discovery requests, and when necessary, reviewing any such work
                product generated by Upright Law;
            ·   Recording times spent and tasks concluded by its attorneys in Upright Law’s
                database, providing updates pertinent to each case in the database, and creating
                uploading digital copies of all documents gathered into the database;
            ·   Forwarding and/or uploading all notices and correspondence to Upright Law and to
                clients’ records in the database;
            ·   Providing client consultation and advising or consulting with clients about all matters
                related to the case;
            ·   Engaging support staff, as needed, for post-petition tasks; and
            ·   Conducting all work related to the case, including preparing and filing a bankruptcy
                petition and plan, fulfilling all trustee document requests, appearing at all hearings
                and other work required to obtain a discharge of debt under Chapter 7 or 13.

 Joint Stipulation of Facts, ¶27.

        In addition to duties and responsibilities, its attorneys also have privileges and

 responsibilities, which include, but are not limited to:

            ·   Its attorneys are invited to attend partnership meetings that are hosted via a virtual
                meeting room at least every sixty (60) days and are invited to attend an annual
                partnership meeting of Upright Law;
            ·   Its attorneys are entitled to a share of a profit sharing pool, along with all other
                Missouri licensed attorneys of Upright Law, based on all profits derived in the State
                of Missouri;

                                                   -5-
Case 16-40505        Doc 40     Filed 10/11/18 Entered 10/11/18 09:11:13                Main Document
                                              Pg 6 of 15


             ·   Its attorneys receive bi-weekly distributions of their respective share of fees from
                 Upright Law that are deposited into an account in the its attorneys personal name,
                 and not into the account of any other law firm;
             ·   Its attorneys receive an IRS Schedule 1065 K-1 partner distribution tax form at the
                 start of the year;
             ·   Its attorneys disclose all payments made by a debtor in a case to Upright Law on the
                 Statement of Financial Affairs, properly disclose the compensation received by
                 Upright Law on the Compensation Statement, and sign each Voluntary Petition
                 under his own name as “Partner, Upright Law LLC”; and
             ·   Its attorneys are required to disclose Upright Law’s co-location on the debtor’s
                 voluntary petition.

 Joint Stipulation of Facts, ¶28.

         Its attorneys must obtain a second CM/ECF login for use only on Upright Law cases. Mr.

 Caraker, Mr. Doyel and Mr. Magdy have all done this, as reflected in pleadings and documents filed

 in the Consolidated Cases. Joint Stipulation of Facts, ¶29. The Partnership Agreements provide

 for the collection of all initial fees by Upright Law and a subsequent allocation of earned fees

 between Upright Law and the its attorneys. Joint Stipulation of Facts, ¶30. The Partnership

 Agreements provide that in Chapter 13 cases its attorneys shall receive one hundred percent

 (100%) of all post-petition fees distributed, provided that its attorneys perform all of the post-petition

 work as required in each case. Joint Stipulation of Facts, ¶31.

         In each of the Consolidated Cases, the named debtors engaged Upright Law to provide

 legal services in connection with his or her Chapter 13 bankruptcy case. Joint Stipulation of Facts,

 ¶32. In each of the Consolidated Cases, the named debtor agreed to payment of a $4,000.00 flat

 fee. Joint Stipulation of Facts, ¶33. In each of the Consolidated Cases, the named debtors made

 an initial pre-petition payment to Upright Law which was disclosed to the Court through the

 Statement of Financial Affairs. Joint Stipulation of Facts, ¶34. In each of the Consolidated Cases,

 the named debtor’s Chapter 13 plan provides for the balance in attorney fees to be disbursed to

 Upright Law through the Chapter 13 plan. Joint Stipulation of Facts, ¶35. Under the terms of the

 Partnership Agreements, its attorneys will be entitled to collect from Upright Law all post-petition

 distributions made through the Chapter 13 plan, provided that its attorneys perform all of his

                                                    -6-
Case 16-40505       Doc 40     Filed 10/11/18 Entered 10/11/18 09:11:13         Main Document
                                             Pg 7 of 15


 contractual obligations in a case. Joint Stipulation of Facts, ¶36. In each of the Consolidated

 Cases, Mr. Doyel, Mr. Caraker and Mr. Magdy took the following actions:

            ·   performed client consultations;
            ·   collected client pay advices, tax returns, and other due diligence documents;
            ·   prepared and filed the petition, plan, and schedules;
            ·   appeared at the meeting of creditors; and
            ·   appeared at the confirmation hearing

 Joint Stipulation of Facts, ¶37.

        On August 9, 2016, a hearing took place at which Kevin Chern, managing partner for

 Upright Law, appeared and testified regarding the relationship between Upright Law and its

 attorneys across the country. The Court then continued the hearing to October 6, 2016, to allow

 time for parties to seek an advisory opinion from the Missouri Office of the Chief Disciplinary

 Counsel regarding the following issues:

        1) Are the attorneys and Upright Law a single law firm for purposes of Rule 4 of the
           Missouri Rules of Professional Conduct?
        2) Assuming the attorneys and Upright Law are a single law firm for purposes of Rule 4,
           does the manner in which the propose to share the $4,000 legal fee violate any
           Rules of Professional Conduct?
        3) In the event that the attorneys and Upright Law do not form a single law firm, but
           rather are two separate firms, does the manner in which they propose to share the
           legal fee violate Rule 4-1.5 or any other rule of the Missouri Rules of Professional
           conduct?

 In response to this inquiry, Melinda J. Bentley, Legal Ethics Counsel with the Advisory Committee

 of the Supreme Court of Missouri advised that her office declined to give an informal opinion

 concerning any of the issued raised by the parties. The matter was then continued to November

 14, 2016. The parties then filed Joint Stipulation of Facts in Consolidated Cases, Summary of

 Trustee’s Legal Position in Supporting of Trustee’s Motion for Order Directing Upright Law to

 Disgorge Attorney Fees and Directing that the Trustee Pay Attorney Fees to Local Attorneys

 Michael Doyel, John Caraker & Andrew Magdy, and Consolidated Response to Summary of

 Trustee’s Legal Position in Support of Trustee’s Motions for Order Directing Upright Law to

 Disgorge Attorney Fees and Directing that Trustee Pay Attorney Fees to Local Attorneys Michael

                                                -7-
Case 16-40505      Doc 40     Filed 10/11/18 Entered 10/11/18 09:11:13             Main Document
                                            Pg 8 of 15


 Doyel, John Caraker, & Andrew Magdy. At the November 14, 2016 continued hearing, the parties

 appeared by counsel and presented oral argument.

        The Trustee argues that Law Solutions Chicago LLC and local attorneys Mr. Doyel, Mr.

 Caraker and Mr. Magdy are not in the same law firm for purposes of Rule 4-1.5(e) of the Missouri

 Rules of Professional Conduct and the fee sharing agreement between them violates this rule.

 Upright Law argues that they have formed a single law firm with Mr.Doyel, Mr. Caraker and Mr.

 Magdy and that the sharing of fees among them does not violate federal bankruptcy law or the

 Missouri Rules of Professional Conduct.

                                     CONCLUSIONS OF LAW

        This is a case about the status of three attorneys and a company with whom each attorney

 signed Partnership Agreements for purposes of fee-splitting. The questions presented are whether

 Upright Law has combined with Mr. Doyel, Mr. Caraker and Mr. Magdy to form one law firm under

 the Missouri Rules of Professional Conduct and whether their fee-splitting arrangement is in

 violation of the Missouri Supreme Court Rules of Professional Conduct or the Bankruptcy Code.

 This Court finds that each attorney has contracted with separate entity, Upright Law, to share fees

 in violation of Bankruptcy Code Section 504. This violation of Section 504 requires the disgorge-

 ment of fees paid to Upright Law.

 I. Same or Separate Law Firms

        The first issue is whether Upright Law has formed one law firm with Mr. Doyel, Mr. Caraker

 and Magdy for purposes of Rule 4-1.0(c) of the Missouri Supreme Court Rules of Professional

 Conduct. Rule 4-1.0(c) states, “firm or ‘law firm’ denotes a lawyer or lawyers in a law partnership,

 professional corporation, sole proprietorship or other association authorized to practice law; or

 lawyers employed in a legal services organization or the legal department of a corporation or other

 organization”. Comment [2] of Rule 4-1.0 state that whether two or more lawyers constitute a firm

 within the rule can depend on the specific facts.

                                                 -8-
Case 16-40505       Doc 40     Filed 10/11/18 Entered 10/11/18 09:11:13             Main Document
                                             Pg 9 of 15


        Mr. Doyel, Mr. Caraker and Mr. Magdy are all solo practitioners who practice bankruptcy law

 in the St. Louis area. Resetting the public recollection that each is no longer a solo practitioner—

 as they all have been to the St. Louis public for many years— is not an easy task and requires the

 presence of very strong factors in favor of a complete merger of their law practices with Upright

 Law. The second comment of Rule 4-1.0 highlights the importance of how practitioners “present

 themselves to the public”. The comment provides two ways of presentation in which practitioners

 should be regarded as one firm for purposes of the rules: 1) operate in a manner that suggests they

 are a firm or 2) conduct themselves as a firm. For this Court to find that one law firm exists, enough

 factors must be present to support that they present themselves in a manner that suggests they are

 one firm or conduct themselves as one firm to the public.

        Looking only to the factors regarding the representation of clients acquired by Upright Law

 greatly distorts the true view of the public. For a balanced determination, this Court must look to

 facts regarding each attorney’s solo practice and their practice with Upright Law to see the

 complete picture displayed to the public. Upright Law has executed Partnership Agreements with

 each of the attorneys that they allege created a legal partnership, making the attorneys now one

 firm with Upright Law. The second comment to Rule 4-1.0 states that the terms of any formal

 agreement between lawyers are relevant in determining whether they are a firm. The comments

 however, do not suggest that an agreement alone is enough. The Court notes that an agreement

 of this sort is always relevant, but not always conclusive. Therefore, this Court finds that the

 Partnership Agreements alone is not a conclusive factor, but rather one of several factors to be

 considered in the inquiry.

        The Court is guided by the recent Missouri case of Brady v. Starke, 517 S.W. 3d 28 (Mo.

 Ct. App. 2017), in identifying factors relevant to Rule 4-1.0(c). In Brady, the issue was whether a

 fee-sharing agreement between two attorneys, Brady and Starke, in the case of a mutual client is

 enforceable, making Rule 4-1.5(e) of the Missouri Supreme Court Rules of Professional Conduct,

                                                  -9-
Case 16-40505       Doc 40     Filed 10/11/18 Entered 10/11/18 09:11:13             Main Document
                                            Pg 10 of 15


 which address division of fees by lawyers not in the same firm, inapplicable. The Missouri Court

 of Appeals determined that the enforceability of the fee-sharing agreement depended on whether

 the attorneys sharing office space were in a firm together or members of separate legal entities.

 Brady, 517 S.W. at 33. The Missouri Court of Appeals identified the following factors in favor of both

 attorneys holding themselves out to the public as one firm:

            ·   Shared office space;
            ·   Large stand-alone sign in front of office space reading “Starke Law Offices” with one
                phone number listed;
            ·   Door to their offices reads “Law Offices” and lists only Starke’s number;
            ·   The names of both attorneys are listed on the door underneath only Starke’s
                number;
            ·   Only one public entrance to the building;
            ·   Single, shared reception area between the attorneys;
            ·   Common for Brady’s clients to call Starke’s number to reach Brady;
            ·   Sharing of other common areas, such as kitchen and conference room;
            ·   Use of same intake forms, Brady used forms with Starke’s name listed; and
            ·   Starke’s paralegal regularly transferred new clients to Brady when Starke was not
                available.

        The Missouri Court of Appeals held that the lawyers were one firm because they presented

 themselves to the public in a way that suggested they are a firm, therefore, they should be regarded

 as one firm. This finding lead the Missouri Court of Appeals to find the fee-sharing agreement

 enforceable and Rule 4-1.5(e) inapplicable. The Missouri Court of Appeals ultimately found that to

 the general public, there was no visible way to distinguish the attorneys as separate legal entities.

 See Brady v. Starke, 517 S.W. 3d 28, 36 (Mo. Ct. App. 2017).

 A. Factors Considered

        Mr. Doyel, Mr. Caraker and Mr. Magdy (hereinafter collectively “Local Attorneys”) have each

  maintained their solo practice while accepting clients from Upright Law. The Partnership

 Agreements provide that each Local Attorney could maintain their law practice while partnered with

 Upright Law. On Upright Law’s website, the Local Attorneys are listed under the “Our Attorneys”

 tab. The Local Attorneys have separate CM/ECF logins affiliated with Upright Law to use for their

 Upright Law clients. In every case of a client obtained by Upright Law, Upright Law does the

                                                 -10-
Case 16-40505       Doc 40     Filed 10/11/18 Entered 10/11/18 09:11:13             Main Document
                                            Pg 11 of 15


 administrative functions and the Local Attorneys perform all legal work in the bankruptcy. The

 Partnership Agreements requires Local Attorneys to attend partner meetings held virtually every

 60 days. Upright Law also maintains malpractice insurance on each of the Local Attorneys, but only

 in relation to the Upright Law clients shared between them. Local Attorneys use forms provided by

 Upright Law for their mutual clients, and both have access to files of these clients. As partners with

 UpRight Law, the Local Attorneys have no equity, interest, or voting rights within UpRight Law.

        Although the facts surrounding the Partnership Agreements between the Local Attorneys

 and Upright Law alone may seem to suffice as support for the existence of a single legal entity, the

 picture of public presentation is not yet complete. As mentioned, the Partnership Agreements allow

 for the Local Attorneys to maintain “outside interests,” such as continued participation in their own

 law practices. A significant part of the public presentation is the solo practice of the Local

 Attorneys. Every client represented by the Local Attorneys is not funneled to them through Upright

 Law. In fact, these Local Attorneys made the choice to exercise their right to engage in their

 separate law practice. When representing clients unaffiliated with Upright Law, the Local Attorneys

 do not share fees earned with Upright Law. The mutual benefit shared by Upright Law and each

 of the Local Attorneys flows one way— only when Upright Law acquires the client. In the general

 setting of a law firm, both the firm and the attorney within the firm benefit whether the attorney

 acquired the client on his own, or the firm assigned the client to the attorney. Success for the

 attorney is also success for the firm, and the success of the firm gives the attorney the benefit of

 belonging to a reputable firm. The relationship between an attorney and his firm is a symbiotic

 relationship regardless of method of client acquisition.

        Just as the flow of benefits should go both ways, so should the flow of affiliation. Although

 the Local Attorneys are listed on Upright Law’s website and contacting Upright Law’s Home Office

 in Chicago can lead a potential client to any of the Local Attorneys, contacting the Local Attorneys

 through his own contact information does not lead a client to Upright Law. The only way to Upright

                                                 -11-
Case 16-40505       Doc 40     Filed 10/11/18 Entered 10/11/18 09:11:13             Main Document
                                            Pg 12 of 15


 Law is to go straight to Upright Law. A general member of the public searching for a local

 bankruptcy attorney could easily find any of the Local Attorneys without associating them with

 Upright Law.

        In addition to a one-way flow of benefits and affiliation, the attorneys do not share a number

 with Upright Law, or each other, nor is there common office space among them provided by Upright

 Law, despite all three attorneys practicing in the St. Louis metropolitan area. Malpractice insurance

 provided by Upright Law does not cover the clients served by the Local Attorneys’ personal

 practices. Although Upright Law provides administrative support on their mutual clients, the Local

 Attorneys still employ their own support staff for Upright Law clients and non-Upright Law clients.

 On court dockets, the practice names of the Local Attorneys are not in Upright Law’s name unless

 they have an Upright Law client, and each Local Attorney maintains a separate CM/ECF login from

 their Upright Law login for their solo practice.

        The lack of complete integration between Upright Law and the practice of each of the Local

 Attorneys more strongly suggests that overall, Upright Law is nothing more than another method

 of client acquisition for the Local Attorneys. Mr. Doyle stated, “the staff at the Chicago office only

 serves administrative functions.” Debtor’s Response to Trustee’s Objection to Confirmation, ¶ 7.

 Upright Law is holding itself out to the public in a manner that strongly suggests that Upright Law

 is nothing more than a lawyer referral agency that completes administrative screening work, then

 refers the case to attorneys to take on the legal work.

        This Court finds that Mr. Doyel, Mr. Caraker and Mr. Magdy are not part of a single legal

 entity with Upright Law. The two ways each of the Local Attorneys hold themselves out to the

 public— as affiliates or non-affiliates— makes it difficult to conclude that the public has no visible

 way to distinguish them as separate legal entities. As long as the Local Attorneys continue to

 maintain practices separate and unaffiliated with Upright Law in plain view of the public, they cannot




                                                    -12-
Case 16-40505         Doc 40     Filed 10/11/18 Entered 10/11/18 09:11:13            Main Document
                                              Pg 13 of 15


 be deemed to have suggested or conducted themselves as one law firm for purposes of Rule 4-

 1.0(c).

 II. Disgorgement of Legal Fees

           As separate legal entities, the Local Attorneys agreement to split fees must comply with the

 Bankruptcy Code section 504 to avoid the disgorgement the Trustee requested. Section 504(b)(1)

 states, “A member, partners, or regular associate in a professional association, corporation, or

 partnership may share compensation or reimbursement received under section 503(b)(2) or

 503(b)(4) of this title with another member, partner, or regular associate in such association,

 corporation, or partnership….” The Bankruptcy Code does not permit fee sharing between

 attorneys not in the same firm, however Rule 4-1.5(e) of the Missouri Supreme Court Rules of

 Professional Conduct does permit it. When state rules of professional conduct are in direct conflict

 with the Bankruptcy Code, the state rules are superseded by the Bankruptcy Code. The particular

 policy considerations that led Congress to prohibit the allowance of virtually all referral fees in

 bankruptcy cases supersedes any state law to the contrary. In re Smith, 397 B.R. 810, 819 (Bankr.

 E.D. Texas 2008). “A professional cannot escape the reach of § 504 by relying upon the fact that

 a fee-sharing arrangement with attorneys outside his firm may be acceptable in other circum-

 stances in other jurisdictions.” Id. at 818. A finding that a fee sharing agreement is in violation of

 Section 504 requires disgorgement of the fees.

           It is important to note that this Court is not against innovation within the legal practice.

 Innovation should be welcomed when it provides an opportunity to bring better service to clients.

 The virtual law firm Upright Law has established has potential to help many clients, but their way

 of operation still leaves much to be desired. Congress does its best to create laws that anticipate

 and allow for new ways to facilitate and improve access to legal help, but innovations must still

 comply with the laws, especially when the laws are meant to safeguard important policy concerns.




                                                   -13-
Case 16-40505       Doc 40     Filed 10/11/18 Entered 10/11/18 09:11:13              Main Document
                                            Pg 14 of 15


 If the laws are thought to be stifling towards legal innovations, then Congress, not this Court, is the

 avenue to change these laws.

        This Court’s finding that the Local Attorneys and Upright Law did not form a single law firm

 leads this Court to find that the fee-sharing agreement is in violation of section 504.

         This Court finds that the Local Attorneys’ status as members of separate legal entities and

 not a single law firm with Upright Law also means the Local Attorneys are not members, partners,

 or regular associates in a professional association, corporation, or partnership with Upright Law

 within meaning of Section 504. Violation of Section 504 requires disgorgement of fees. Therefore,

 this Court holds that fees paid to Upright Law in the Consolidated Cases be disgorged and turned

 over to the Trustee. Therefore,

        IT IS ORDERED THAT Trustee’s Motion for Order directing Upright Law to Disgorge

 Attorney Fees and Directing that the Trustee Pay Attorney Fees to Michael Doyel is GRANTED;

 and

        IT IS FURTHER ORDERED THAT Upright Law turnover all fees paid to Upright Law by the

 debtors in the Consolidated Cases to Trustee within fourteen (14) days of the date of this Order;

 and

        IT IS FURTHER ORDERED THAT Trustee is to pay all fees received from Upright Law to

 the Local Attorneys representing the debtors in the Consolidated Cases; and

        IT IS FURTHER ORDERED THAT Trustee pay all other attorney fees due to the Local

 Attorneys representing the debtors in Consolidated Cases.




                                                                  KATHY A. SURRATT-STATES
                                                               Chief United States Bankruptcy Judge


  DATED: October 10, 2018
  St. Louis, Missouri



                                                  -14-
Case 16-40505       Doc 40        Filed 10/11/18 Entered 10/11/18 09:11:13         Main Document
                                               Pg 15 of 15


 Copies to:

  Office of the United States Trustee              Diana S. Daugherty
  Thomas F. Eagleton U.S. Courthouse               Chapter 13 Trustee
  111 South 10th Street, Suite 6.353               P. O. Box 430908
  St. Louis, MO 63102                              St. Louis, MO 63143

  Laura Inez Richard                               Michael E. Doyel
  300 N 4th St Apt 2112                            Michael E. Doyel, LLC
  Saint Louis, MO 63102                            10820 Sunset Office Drive - Ste 124
                                                   St. Louis, MO 63127

  Upright Law LLC                                  Kevin Chern
  c/o Carmody MacDonald PC                         Upright Law / Allen Chern Law
  120 S. Central Ave. Ste. 1800                    79 West Monroe - 5th Floor
  St. Louis, MO 63105                              Chicago, IL 60603

  Robert E. Eggmann                                Michael Doyel
  Carmody MacDonald P.C.                           c/o Carmody MacDonald PC
  120 South Central Avenue, Ste 1800               120 S. Central Ave.- Ste 1800
  Clayton, MO 63105                                St. Louis, MO 63105




                                                -15-
